Citation Nr: 9917501	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left thigh, with damage to Muscle 
Group XV, with a retained foreign body, currently rated as 30 
percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1964. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


FINDINGS OF FACT

1.  In January 1999, the RO certified to the Board the 
veteran's appeal of its denial of an increased rating for 
residuals of a shell fragment wound to the left thigh, with 
damage to Muscle Group XV, with a retained foreign body, 
rated as 30 percent disabling, and entitlement to a total 
rating based on individual unemployability due to a service-
connected disability.

2.  The veteran died on April [redacted], 1999.


CONCLUSION OF LAW

The veteran's appeal of the RO's denial of entitlement to an 
increased rating for residuals of a shell fragment wound to 
the left thigh, with damage to Muscle Group XV, with a 
retained foreign body, rated as 30 percent disabling, and 
entitlement to a total rating based on individual 
unemployability due to a service-connected disability, became 
moot by virtue of the veteran's death, and the Board is 
without jurisdiction to consider the claims.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997); 38 C.F.R. § 20.1304 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO in an October 1998 rating decision denied entitlement 
to an increased rating for residuals of a shell fragment 
wound to the left thigh, with damage to Muscle Group XV, with 
a retained foreign body, rated as 30 percent disabling, and 
denied entitlement to a total rating based on individual 
unemployability due to a service-connected disability.  The 
veteran disagreed with the RO's decision in an October 1998 
notice of disagreement.  The RO issued a statement of the 
case in November 1998.  The veteran perfected his appeal in 
December 1998.  In January 1999, the RO transferred the case 
to the Board.  In June 1999, the RO furnished the Board with 
a Certificate of Death, which showed that the veteran died on 
April [redacted], 1999.  

Effective June 13, 1997, VA amended 38 C.F.R. § 20.1302 of 
the Board's Rules of Practice, governing jurisdiction matters 
before the Board in the event of the death of an appellant 
during the pendency of an appeal.  As amended, the regulation 
provides that an appeal pending before the Board when the 
appellant dies will be dismissed.  38 C.F.R. § 20.1302.  The 
amendment was issued in response to the decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Smith v. Brown, 10 Vet. App. 330, 335-36 
(1997).  In that case, the Court held that the prior version 
of 38 C.F.R. § 20.1302 was invalid as not in accordance with 
law, specifically the statutory and regulatory scheme 
discussed in Landicho v. Brown, 7 Vet. App. 42, 47 (1995) 
(overall statutory scheme creates a chapter 11 disability 
compensation benefit that does not survive an eligible 
veteran's death).  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996) (United States Court of Appeals for 
the Federal Circuit expressing approval of the Landicho 
holding).  

The Board concludes that the appeal of the RO's denial of 
entitlement to an increased rating for residuals of a shell 
fragment wound to the left thigh, with damage to Muscle Group 
XV, with a retained foreign body, rated as 30 percent 
disabling, and entitlement to a total rating based on 
individual unemployability due to a service-connected 
disability have become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  


ORDER

The claim for an increased rating for residuals of a shell 
fragment wound to the left thigh, with damage to Muscle Group 
XV, with a retained foreign body, rated as 30 percent 
disabling, is dismissed. 

The claim for entitlement to a total rating based on 
individual unemployability due to a service-connected 
disability is dismissed. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

